Matter of Boris K. v Maria E. (2019 NY Slip Op 07374)





Matter of Boris K. v Maria E.


2019 NY Slip Op 07374


Decided on October 15, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2019

Sweeny, J.P., Tom, Mazzarelli, Oing, Singh, JJ.


10091

[*1] In re Boris K., Petitioner-Respondent,
vMaria E., Respondent-Appellant.


Steven N. Feinman, White Plains, for appellant.

Order, Family Court, New York County (Monica D. Shulman, J.), entered on or about February 13, 2017, which, inter alia, after a hearing, awarded petitioner father sole legal and physical custody of the subject child, unanimously affirmed, without costs.
In determining custody, the court appropriately considered the best interests of the child in light of the totality of the circumstances (see Eschbach v Eschbach , 56 NY2d 167, 172-174 [1982]). The testimony demonstrates that, except for the first year of the child's life, while respondent was on maternity leave, petitioner has been primarily responsible for the day-to-day care of the child, providing a consistent and stable home for her, and attending to all of her educational needs and extracurricular activities. While petitioner sometimes questioned respondent's role in the child's life, he did not interfere with respondent's exercise of her visitation rights, and respondent herself sometimes made decisions without consulting petitioner, and failed to comply with the terms of visitation orders. The court's determination is consistent with the recommendation of the attorney for the child and the opinion of the forensic evaluator that the child should have ample time with each of her parents. The child appeared to be thriving in the existing custody arrangement, and respondent has identified no grounds for disturbing the determination.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 15, 2019
CLERK